Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION 1 In connection with the report on Form 10-K for the period ending December 31, 2010 (the Report), I, Allen D. Goodman, Principal Financial Officer of Price Asset Management, Inc., the managing member of RICI® Linked – PAM Advisors Fund, LLC (the Fund), certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. /s/ Allen D. Goodman Allen D. Goodman Chief Financial Officer Price Asset Management, Inc. Managing Member RICI® Linked – PAM Advisors Fund, LLC March 30, 2011
